Citation Nr: 1102218	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
claimed as bilateral foot pain.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied entitlement 
to service connection for bilateral foot pain.

In March 2010, the Board remanded the claim for additional 
development.  The case has been returned now for further 
appellate action.  


FINDING OF FACT

Bilateral pes planus pre-existed service and was not aggravated 
beyond the normal progression during or as a result of service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active 
service.   
38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in December 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

The Veteran was notified of the first three elements of the 
Dingess notice by the December 2005 letter.  While he has not 
received specific information regarding the disability rating and 
effective date elements of his claims, as the claim is being 
denied no additional disability rating or effective date will be 
assigned.  Therefore, the Veteran is not prejudiced by the 
delayed or lack of notice on these elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  





The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private medical records.  
Additionally, the Veteran was provided a proper VA examination in 
April 2010 for his bilateral foot claim. The Board finds that the 
examination was adequate to allow proper adjudication of the 
issue on appeal.  The examiner conducted a complete examination, 
recorded all findings considered relevant under the applicable 
laws and regulations, and considered the full history of the 
disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing 
disease or injury will be presumed to have been aggravated by 
service only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of symptoms, in 
the absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his pre-existing bilateral pes planus 
was aggravated by his military service.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
diseases or defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding that 
the disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).   

By the Veteran's own account, bilateral pes planus pre-existed 
service.  His account does not, by itself, demonstrate that such 
disability in fact pre-existed service.  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1995); 38 
C.F.R. § 3.304(b)(1).  However, the entrance examination also 
indicated bilateral pes planus, asymptomatic.  As the claimed 
disability was noted at the time of examination, entrance, and 
enrollment, the presumption of soundness did not attach.  38 
U.S.C.A. § 1111, 1137.

Aggravation, for purposes of entitlement to VA compensation 
benefits, requires more than a pre-existing disease becoming 
intermittently symptomatic during service.  Rather, there must be 
permanent advancement of the underlying pathology.  The 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 
8 Vet. App. 529, 536-7 (1996).  

The Board recognizes the Veteran's contention that bilateral pes 
planus was aggravated during service, specifically from marching 
and walking.  However, the weight of the evidence is against this 
claim.  

Service treatment records are negative for any complaints or 
treatment regarding pes planus or the Veteran's feet.  While the 
Veteran marked the section for foot trouble in a December 1970 
periodic examination report of medical history, "weak ankles" 
was the explanation provided.  There was no indication of foot 
trouble or pes planus during that examination or upon separation 
examination in April 1972.  The Veteran stated that to the best 
of his knowledge he was in good health at that time.  

Post-service treatment records are negative for any complaints or 
treatment for bilateral pes planus, despite the fact that the 
Veteran received treatment for a work-related left ankle injury.  
In fact, the first indication that the Veteran's current 
bilateral pes planus condition was in any way connected to 
service came with his claim for service connection, which was 
filed November 2005.  

The Veteran received a VA examination in April 2010, where mild 
bilateral pes planus was diagnosed.  He reported that he was 
first advised that he had severe flat feet while in high school.  
He reported that he did not recall having any treatment for his 
feet or incurring a specific foot or ankle injury in service.  He 
did not seek medical attention for his feet until 1979.  
Examination revealed normal foot and ankle range of motion 
bilaterally, without tenderness, swelling, heat, redness, 
callosity formation, hammertoe or claw foot deformities, or 
neurologic or vascular changes.  The examiner stated that, based 
upon review of the claims file and the Veteran's statements, the 
Veteran's current bilateral pes planus was mild and there was no 
documentation relating the foot and/or ankle disability to 
service.  The examiner noted that the Veteran readily admitted 
that bilateral pes planus pre-existed military service and the 
examiner found that there was no evidence that pes planus was 
permanently aggravated by active duty service.  

The Veteran is competent to report symptoms such as foot pain and 
when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
the Veteran has not specifically stated that he experienced an 
increase in symptoms or treatment during service.  In fact, he 
reported to the April 2010 VA examiner that he did not recall 
seeking or receiving any treatment during service and that he did 
not incur any other in-service injury to his feet or ankles.  
Service treatment records are negative for any complaints or 
treatment of pes planus, and the only foot-related trouble the 
Veteran noted during service was weak ankles.  Moreover, the 
Veteran reported that he did not seek treatment for his feet 
until 1979, six years after discharge from active duty.  The 
first indication of a connection between bilateral pes planus and 
service was the Veteran's November 2005 claim for service 
connection, more than 30 years after discharge.  Post-service 
treatment records are negative for any treatment or complaints 
relating to pes planus.  Therefore, the Veteran's statements that 
his pre-existing bilateral pes planus was aggravated during 
service are found to not be credible and are, at least, 
outweighed by the evidence of record.  

As there is no competent and credible evidence in this case that 
demonstrates aggravation beyond the natural progression during 
active duty service, the Board must conclude that the 
preponderance of the evidence is against the claim for service 
connection for bilateral pes planus, and it is therefore, denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


